Reuben D. Silliman v. Commissioner.Silliman v. CommissionerDocket No. 31101.United States Tax Court1953 Tax Ct. Memo LEXIS 200; 12 T.C.M. (CCH) 707; T.C.M. (RIA) 53222; June 22, 1953*200  Sherwood E. Silliman, Esq., 70 Pine Street, New York, N. Y., Joseph J. O'Connell, Jr., Esq., and Brady O. Bryson, Esq., for the petitioner. John J. Madden, Esq., for the respondent.  ARUNDELLSupplemental Memorandum Opinion ARUNDELL, Judge: Under date of September 5, 1952, there was entered the Court's findings of fact and opinion in the above-entitled cause; 11 TCM 921]. Thereafter by leave of the Court, counsel for the petitioner was given leave to file a motion for rehearing, further hearing and reconsideration and, under date of December 11, 1952, the proceedings were "reopened for the limited purpose of taking the testimony of Sherwood E. Silliman and for such disposition as the Court may deem proper after the testimony has been taken." The proceedings were placed on the Washington Calendar of January 12, 1953, for hearing and on January 13, 1953, the testimony of Sherwood E. Silliman was taken. Thereafter briefs were filed by counsel for the parties. The entire testimony and record, including the testimony of Sherwood E. Silliman recently taken, have been carefully studied and reviewed and the conclusion has been reached that no different or*201  further findings of fact are required or called for, and that the findings of fact as originally contained in the Court's report entered on September 5, 1952, are fully supported by the evidence. It is also the view of the Court, after a careful study of the briefs, that no change or modification in its opinion is called for. It therefore follows that the findings of fact and opinion heretofore entered on September 5, 1952, will remain without change. Decision will be entered under Rule 50.